PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/793,066
Filing Date: 25 Oct 2017
Appellant(s): Trozzi, Nick



__________________
NICK TROZZI
For Appellant


EXAMINER’S ANSWER




This is in response to the arguments of the appeal brief filed on December 10, 2020 and the claims presented on January 6, 2021 in response to the Final Office Action dated on June 29, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 -5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 9, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (US PG Pub 2008/0256686) in view of Bancroft (US PG Pub 2015/0230533).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (US PG Pub 2008/0256686) in view of Bancroft (US PG Pub 2015/0230533) as applied to claim 1 above, and further in view of Matthes (USPN 4,124,904).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (US PG Pub 2008/0256686) in view of Bancroft (US PG Pub 2015/0230533) as applied to claim 1 above, and further in view of Mayerovitch (US PG Pub 2015/0135413).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (US PG Pub 2008/0256686) in view of Bancroft (US PG Pub 2015/0230533) and in view of Matthes (USPN 4,124,904) as applied to claim 2 above, and further in view of Sicking et al. (US PG Pub 2017/0303623) (hereinafter “Sicking”).
22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (US PG Pub 2008/0256686) in view of Bancroft (US PG Pub 2015/0230533) as applied to claim 1 above, and further in view of Day (US PG Pub 2016/0029730).

(2) Response to Argument
Appellant’s First Argument:  Appellant presents arguments, individually, against prior art references Ferrara (US PG Pub 2008/0256686), Bancroft (US 2015/0230533), Mayerovitch (US PG Pub 2015/0135413), Sicking et al. (US 2017/0303623), and Matthes (USPN 4,124,904), on pages 2-3 of appellant’s brief.  Appellant further argues that the references are non-analogous art and were used via improper hindsight against appellant’s filed claims. Appellant also argues that their invention includes various features (e.g. “soft exterior helmet”, “the facemask, the male and female fittings join in the front of the helmet, leaving a flush exterior”, etc.) not claimed.
Examiner’s Response: Appellant does not present clear, cut arguments in regards to the prior art references with the actual claimed subject matter and in response to the Final Office Action dated, June 29, 2020.
Further, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner notes that each of the references and the individual combination of references are deemed proper in combination since each are related to each other in art (i.e. each of the references mentioned are related for structures being used in safety gear, all are applicable to helmets, and for maintaining safety and protection to the wearer based upon impact), found to have obviousness rationale upon their teachings to arrive at the claimed invention as presented in the Final Office Action dated June 29, 2020, and have been examined under the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).
In response to appellant’s argument that prior art references of Ferrara (US PG Pub 2008/0256686), Bancroft (US 2015/0230533), and Mayerovitch (US PG Pub 2015/0135413) are each, individually, nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each of the references mentioned are related for structures being used in safety gear, all are applicable to helmets, and for maintaining safety and protection to the wearer based upon impact.
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Also, as concluded by the examiner, disclosure and teaching of the claim limitations are each found and addressed in the Final Office Action based off the disclosure and teaching(s) of the prior art in itself.
In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies i.e. “soft exterior helmet” (see Ferrara argument, page 2, line 8 of brief), “facemask will have a flush exterior to the helmet, to reduce injuries from the protruding connections” (see Ferrara argument, page 2, lines 10-11 of brief), “valve” (see Ferrara argument, page 2, line 11 of brief), “psi” (see Ferrara argument, page 2, line 18 of brief), “facemask attachment……methods of attachment creates a flush surface and less chance of injuring fingers, wear as all the other football helmet facemasks are protruding out from the exterior of the helmet and could cause injuries” (see Ferrara argument, page 2, lines 23-27 of brief), “My application is filled like a basketball or football or dodge ball, Ferrara is more like a accordion. My application needs to fill like a basketball or football or dodge ball, psi remains virtually the same, needing a pump with a male needle adapter, to introduce air into the female valve entrance, also a variation that has a pop out valve, like a beach ball” (see Ferrara argument, page 6, lines 27-30), “the facemask, the male and female fittings join in the front of the helmet, leaving a flush exterior” (see Bancroft argument, page 2, lines 40-41  of brief), “also for people that want to keep their current hard exterior helmet, there is add onto the exterior, with the technology” (see Bancroft argument, page 3, lines 2-3 of brief), “facemask will plug into holes into the front of the head gear and making a flush exterior” (see Bancroft argument, page 6, lines 17-19), “my safety helmet, does not use a hard exterior shell” (see Mayerovitch argument, page 3, lines 5-6 of brief), “fabric to encase my soft exterior, compressible shell” (see Mayerovitch argument, page 3, lines 6-7 of brief), “light weight air chamber and tubing set” (see Mayerovitch argument, page 3, lines 7-8 of brief), “facemask assembly, that makes the exterior of the helmet flush, not to cause injuries” (see Mayerovitch argument, page 3, line 9 of brief), “also for people that want to keep their current hard exterior helmet, there is a add on onto the exterior, with the technology” (see Mayerovitch argument, page 3, lines 12-14 of brief), “soft flexible exterior, using extremely strong and durable material, to cover the exterior. Also a facemask combination connecting to the front creating a flush surface” (see Sicking’s argument, page 3, lines 19-21 of brief) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s Second Argument: Graham v. Deere co. I have made arguments explaining why my application has many unobvious points to be awarded a patent. Factors in determining unobvious ness that I meet.1.    solves a insoluble problem, reduce unnecessary head injuries through logical equipment changes.2.    unsuggested modifications to equipment. 3.    solves inoperability, remove hard exteriors to safety gear, causing immediate and long term injuries, like cte. 4.    solution of a long felt need. 5.    inventions that combine 2 or more elements known in the prior art can still be held patentable. 6.    the results achieved by your combination are greater than the sum of the separate results of the parts. 7.    different combinations, my combination is a, b, c, and the prior art references show a different, albeit possibly confusingly similar combination, say a’, b, and c, since my combination hadn’t been previously created, it is a good case for patentability, even though my creation is similar to a existing one. 8.    while not a very strong argument, if it takes more than 3 prior art references to meet your inventive combination, this militates in my favor. 9.    awkward involved combination, it takes the structures of many prior art patents. 10.    references show structures that are similar to my invention, but are from a different technical field, this militates in favor of unobvious ness (see page 3, lines 31-40, page 4, lines 1-8 of brief).
Examiner’s Response:  The examiner disagrees.  The list above, stated by the appellant, does not necessarily commensurate with the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) as a whole.  Throughout the Final Office Action, the examiner has stated what each of the references disclose or teach in regards to the claimed subject matter (step 1 of Graham v. John Deere Co), states what the prior art does not teach vs. the claimed subject matter (steps 2-3 of Graham v. John Deere Co), and further provides rationale for combining the prior art references (steps 3-4 of Graham v. John Deere Co).  Please see pages 6-13 of the Final Office Action.  The arguments, as stated above, appear more appropriate for a declaration and/or affidavit.  It is further noted by the examiner in regards to the arguments presented above, to be of probative value, any objective evidence should be supported by actual proof (see MPEP 716.01(c)).
Additionally, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  It is noted by the examiner that even though several prior art references were used to arrive at the claimed invention, each are analogous in art (i.e. each of the references mentioned are related for structures being used in safety gear, all are applicable to helmets, and for maintaining safety and protection to the wearer based upon impact) and have been examined under the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).

Applicant’s Third Argument: Similar but different, but they don’t interfere with their patentability. As should be the case with my patent application. 3. next I will choose the current football head gear and my superior upgraded football head gear. My application technology can be used in many types of safety head gear.
Similarities: both are head gear to protect the users head from injury. The exterior structure can look the same. Team colors on exterior can identify the team you are on. Both have face masks and chin straps. On my head gear, some models wont need a face mask, as for biking or skiing.
Differences: current head gear exterior is hard and causes abrupt and non forgiving amounts force to the head of the wearer in a collision like 2 bowling balls, my head gear exterior is constructed of soft exotic very strong materials that are flexible and collapse in to allow the helmet to redirect injuries energies away from the wearer, in a collision, current head gear interior has padding, my head gear interior air chambers and a array of light weight rubber rods or other materials, in a precise position to remove the greatest amount of injuries energy as possible. On current head gear face masks must be removed with tools, on some models of mine to decrease head or neck injuries, facemask will disengage from the helmet if a opposing player is tugging hard enough to turn the other players head, like Linda blairs head in the movie the exorcist. Some models, will need tools. Current face mask attaches with protruding parts screwed onto the exterior of the helmet, which can cause injuries, some models of my facemask the male parts fit into the front of the face mask into the female parts, which make the exterior flush with no protrusions, to catch your fingers. This design is so non obvious and novel. A head gear that I believe will be far superior in protecting the wearer in sports and recreation. Any reference the examiner brought up was pieces and parts of something similar and different (see page 5, lines 32-35, page 6, lines 1-33 of brief).
Examiner’s Response:  The examiner disagrees.  Please note that appellant is generally comparing their invention to perceived, current headgear and does not directly address all the limitations in regards to the claimed subject matter with the prior art references, as a whole, as applied in the Final Office Action dated June 29, 2020.  Please note that appellant does claim an “outer shell” in claim 1, however, claims that “an inflatable chamber below or integrated into the outer shell, the inflatable chamber extending across the outer shell and providing a first layer of protection from impact energy”.  The appellant never claims for the “outer shell” to be of soft exotic very strong materials that are flexible via claim 1.  Appellant also never claims that the facemask, as claimed, would or wouldn’t be able to be removed with or without tools or that the facemask is flush with the helmet without any protruding parts.  Further, appellant previously elected Species, Figures 9-10 in response to the Election/Restriction.  Applicant has also newly claimed features to the female fittings which has the priority date of the filing of the CIP (10/25/2017, see claim 1) and has further claimed newer features to various structures of the helmet in claims 2-5, 9, and 21-24 which additionally have the filing date of the CIP (10/25/2017).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732            
                                                                                                                                                                                            /ANNE M KOZAK/Primary Examiner, TQAS Detailee TC 3700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.